DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 10-11, 15, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN  103354190A.
	Regrading claim 1, CN discloses a safety ground terminal apparatus, comprising:
a ground terminal (3) operable to switch between a common ground connection or a isolated ground connection (see abstract), wherein the ground terminal (3) comprises a hinge point (see abstract) that is connectable to a base of a housing via a rail or a bus (12 with interrupter; 19) in an arrangement that allows for a disconnection from the common ground connection when the isolated ground connection (see abstract) is required and without compromising electrical contact.
Regrading claim 10, CN discloses a system, comprising: a grounding arrangement comprising a plurality of ground connections; and a ground terminal operable to switch between at least one common ground connection or at least one isolated ground connection among the plurality of ground connections, wherein the ground terminal comprises a hinge point that is connectable to a base of a housing via a rail or a bus (12 with interrupter :19)    in an arrangement that allows for a disconnection from the at least one common ground connection when the at least one isolated ground connection is required and without compromising electrical contact.
Regrading claim 11, CN discloses the grounding arrangement is securable to avoid accidental switching of a ground connection among the plurality of ground connections (see abstract) when the system is active.
Regrading claim 17, CN discloses a safety ground terminal apparatus, comprising: switching a ground terminal between a common ground connection or an isolated ground connection (see abstract), wherein the ground terminal comprises a hinge point (see abstract) that is connectable to a base of a housing via a rail or a bus (12 with interrupter (19)  in an arrangement that allows for a disconnection from the common ground connection when the isolated ground connection is required and without compromising electrical contact.
Regrading claims 8, 15, 18, CN discloses switching between the common ground connection or the isolated ground connection is achieved without any additional parts assembled (see abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN  103354190A in view of EP 2483977 B1. 
Regrading claims 2, CN discloses the aforementioned limitations, but fails to explicitly disclose a rail comprising a DIN rail. EP discloses a rail comprising a DIN rail (see paragraph 0001). It would have been obvious to one having ordinary skill in the art such as disclosed in CN to help modifying the rail or a bus system in EP in order to meet the environmental needs. 
Regrading claim 3, 12, 20, CN and EP disclose the ground terminal provides a watertight ground connection irrespective of a type of ground connection requirement (see EP: paragraph 0001). 
Regrading claim 4, CN and EP disclose the housing comprises a cabinet for maintaining electrical equipment (see EP: paragraph 0001).
Regrading claim 5, CN and EP disclose the housing comprises a chassis (see EP paragraphs 00101-0008).
Claim(s) 6-7, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over CN  103354190A in view of EP 2483977 B1 as applied to claims 2-5, 17 above, and further in view of Pakimo et al (Pub. No: 2020/0253067 A1). 
Regarding claim 6, 13, CN and EP disclose the aforementioned limitations, but fail to explicitly disclose a ground wire with a lug that is connectable to a printed wire assembly via a clinch fastener arrangement in a printed circuit board maintained by the housing. It would have been obvious to one having ordinary skill in the art to use a ground wire with a lug that is connectable to a printed wire assembly via a clinch fastener arrangement in a printed circuit board maintained by the housing in order to improve the interconnection features in the CN device. 
Regarding claim 7, 14, CN and EP disclose the aforementioned limitations including the DN rail (for claim 14: shown in EP see paragraph 0001), but fail to explicitly disclose the base comprises an FTA (Field Termination Assembly) base. Pakimo discloses base comprises an FTA (Field Termination Assembly) base (see paragraph 0038). It would have been obvious to one having ordinary skill in art to use ground terminal to use a base comprises an FTA (Field Termination Assembly) base such as disclosed in Pakimo in order avoid exposing high-voltage terminals to an operator in CN device. 
Claims 9, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over CN  103354190A in view of EP 2483977 B1 as applied to claims 2-5 above, and further in view of CN 104241972 A.
CN and EP disclose the aforementioned limitations, but fail to explicitly disclose ground strip that providing a visual indication. CN 104241972 discloses a visual grounded connection (see paragraph 0017). It would have been obvious to one having ordinary skill in the art to add a grounded visual connection such as disclosed in CN 104241972 in order to ease trouble shooting in CN  103354190 device. 
                                       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
      /JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                                  07/01/2022